Exhibit 10.23

 

Exhibit 10.23Cyclone Power Technologies, Inc.
Convertible Promissory Note

 

 

Issuance Date: May 31, 2013

U.S. $226,250.00



     

FOR VALUE RECEIVED, Cyclone Power Technologies, Inc., a Florida corporation (the
“Company”), hereby promises to pay to the order of Tonaquint, Inc., a Utah
corporation, or its registered assigns (the “Holder”), the initial principal sum
of $226,250.00 (the “Original Principal Amount”), and any additional advances
and other amounts that may accrue or become due under the terms of this
Convertible Promissory Note (this “Note”) when due, whether upon the Maturity
Date, on any Installment Date with respect to the Installment Amount due on such
Installment Date (each as defined below), acceleration, redemption or otherwise
(in each case in accordance with the terms hereof), and to pay interest
(“Interest”) on any Outstanding Balance (as defined below) at the applicable
interest rate as set forth herein, whether upon any Installment Date, the
Maturity Date or acceleration, conversion, redemption or otherwise (in each case
in accordance with the terms hereof). Certain capitalized terms used herein are
defined in Section  hereof. For purposes hereof, the term “Outstanding Balance”
means the Original Principal Amount, as reduced or increased, as the case may
be, pursuant to the terms hereof for redemption, conversion or otherwise, plus
any accrued but unpaid Interest, collection and enforcements costs, and any
other fees or charges (including without limitation Late Charges (as defined
below)) incurred under this Note or under the Agreement (defined below).

 

This Note is issued pursuant to that certain Securities Purchase Agreement dated
May 31, 2013, as the same may be amended from time to time (the “Agreement”), by
and between the Company and the Holder.

 

1.     PAYMENTS OF PRINCIPAL; PREPAYMENT. On each Installment Date (which
includes the Maturity Date), the Company shall pay to the Holder an amount equal
to the Installment Amount due on such Installment Date in accordance with
Section . Additionally, so long as no Event of Default (as defined below) shall
have occurred, the Company may, in its sole and absolute discretion and upon
giving the Holder not less than five (5) Trading Days written notice (a
“Prepayment Notice”), pay in cash all or any portion of the Outstanding Balance
at any time prior to the Maturity Date; provided that in the event the Company
elects to prepay all or any portion of the Outstanding Balance, it shall pay to
the Holder 125% of the portion of the Outstanding Balance the Company elects to
prepay (the “Prepayment Premium”).

 

2.     INTEREST; INTEREST RATE. The Company acknowledges that the Original
Principal Amount of this Note exceeds the Purchase Price (as defined in the
Agreement) and that such excess consists of (a) an original issue discount of
$20,000.00 and (b) the Transaction Expense Amount (as defined in the Agreement)
in the amount of $6,250.00, both of which shall be fully earned and charged to
the Company as of the Issuance Date and paid to the Holder as part of the
Original Principal Amount as set forth in this Note. Interest on the Outstanding
Balance shall accrue from the date set forth above as the Issuance Date (the
“Issuance Date”) at the rate of ten percent (10%) per annum, provided that upon
the occurrence of an Event of Default, Interest shall accrue on the Outstanding
Balance both before and after judgment at the rate of twenty-two percent (22%)
per annum, as set forth in Section hereof. All Interest calculations hereunder
shall be computed on the basis of a 360-day year comprised of twelve (12) thirty
(30) day months, shall compound daily and shall be payable in accordance with
the terms of this Note. Notwithstanding any provision to the contrary herein, in
no event shall the applicable interest rate at any time exceed the maximum
interest rate allowed under applicable law. All payments owing hereunder shall
be in lawful money of the United States of America or Conversion Shares, as
provided for herein, and delivered to Holder at the address furnished to the
Company for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid Interest, and thereafter to (d) principal.

 

 
1

--------------------------------------------------------------------------------

 

 

 

3.     CONVERSION OF NOTE. At the option of the Holder, this Note is convertible
into validly issued, fully paid and non-assessable shares of Common Stock, on
the terms and conditions set forth in this Section .

 

3.1.     Conversion Right.

 

(a)     Subject to the provisions of Section , at any time or times on or after
the Issuance Date, the Holder shall be entitled to convert any portion of the
Outstanding Balance into validly issued, fully paid and non-assessable shares of
Common Stock (the “Section 3 Conversion Shares”) in accordance with Section ,
calculated using the Conversion Rate (as defined below).

 

(b)     The Company shall not issue any fraction of a share of Common Stock upon
any conversion. All shares issuable upon each conversion of this Note shall be
aggregated for purposes of determining whether such conversion would result in
the issuance of a fractional share. If the issuance would result in the issuance
of a fraction of a share of Common Stock, the Company shall round such fraction
of a share of Common Stock up to the nearest whole share. The Company shall pay
any and all transfer, stamp, issuance and similar taxes that may be payable with
respect to the issuance and delivery of Section 3 Conversion Shares.

 

3.2.     Conversion Rate. The number of Section 3 Conversion Shares issuable
upon conversion of any portion of the Outstanding Balance pursuant to Section
shall be determined by dividing (x) the applicable Conversion Amount by (y) the
Conversion Price (such formula is referred to herein as the “Conversion Rate”).

 

(a)     “Conversion Amount” means the portion of the Outstanding Balance to be
converted.

 

(b)     “Conversion Price” means, as of any Conversion Date or other date of
determination, $0.10, subject to adjustment as provided herein.

 

3.3.     Mechanics of Conversion.

 

(a)     Conversion by the Holder. To convert any Conversion Amount into shares
of Common Stock on any date, the Holder shall deliver (whether via email,
facsimile or otherwise), for receipt on or prior to 11:59 p.m., New York time,
on such date (a “Conversion Date”), a copy of an executed notice of conversion
substantially in the form attached hereto as Exhibit A (the “Conversion Notice”)
to the Company. If required by Section , within five (5) Trading Days following
a conversion of this Note as aforesaid, the Holder shall surrender this Note to
a reputable overnight courier for delivery to the Company (or an indemnification
undertaking with respect to this Note in the case of its loss, theft or
destruction as contemplated by Section ). On or before the first (1st) Trading
Day following the date of receipt of a Conversion Notice, the Company shall
transmit by facsimile or email an acknowledgment of confirmation, in the form
attached hereto as Exhibit B, of receipt of such Conversion Notice to the Holder
and the Company’s transfer agent (the “Transfer Agent”). On or before the close
of business on the third (3rd) Trading Day following the date of receipt of a
Conversion Notice (the “Delivery Date”), the Company shall, provided that all
DWAC Eligible Conditions are then satisfied, credit the aggregate number of
Section 3 Conversion Shares to which the Holder shall be entitled to the account
specified on the Conversion Notice via the DWAC system. If all DWAC Eligible
Conditions are not then satisfied, the Company shall instead issue and deliver
(via reputable overnight courier) to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder or its designee, for
the number of Section 3 Conversion Shares to which the Holder shall be entitled;
provided, however, that, in addition to any other rights or remedies that Holder
may have under this Note, such number of shares issued by certificate rather
than via the DWAC system shall be increased by 5% for each conversion that
occurs more than six (6) months after the Issuance Date. For the avoidance of
doubt, the Company has not met its obligation to deliver Section 3 Conversion
Shares by the Delivery Date unless the Holder or its broker, as applicable, has
actually received the shares electronically into the applicable account, or if
the DWAC Eligible Conditions are not then satisfied, has actually received the
certificate representing the applicable Section 3 Conversion Shares no later
than the close of business on the relevant Delivery Date pursuant to the terms
set forth above. If this Note is physically surrendered for conversion pursuant
to Section  and the Outstanding Balance of this Note is greater than the
principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than three (3) Trading Days
after receipt of this Note and at its own expense, issue and deliver to the
Holder (or its designee) a new Note (in accordance with Section )) representing
the Outstanding Balance not converted. The Person or Persons entitled to receive
the shares of Common Stock issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date. In the event of a partial conversion of
this Note pursuant hereto, the principal amount converted shall be deducted from
the most immediate Installment Amount(s) relating to the Installment Date(s) as
set forth in the applicable Conversion Notice.

 

 
2

--------------------------------------------------------------------------------

 

 

 

(b)     Company’s Failure to Timely Deliver. Failure for any reason whatsoever
to issue any portion of the Common Stock by the applicable due date in the
manner required under any section of this Note shall be a “Conversion Failure”.
Upon the occurrence of a Conversion Failure, in addition to all other remedies
available to the Holder, (1) the Company shall pay in cash to the Holder on each
day after such third (3rd) Trading Day that the issuance of such shares of
Common Stock is not timely effected an amount equal to the greater of (A)
$2,000.00 per day and (B) 2% of the product of (i) the sum of the number of
shares of Common Stock not issued to the Holder on a timely basis and to which
the Holder is entitled, multiplied by (ii) the Closing Sale Price of the Common
Stock on the Trading Day immediately preceding the last possible date which the
Company could have issued such shares of Common Stock to the Holder without
violating the provisions of this Note; and (2) with respect to Section 3
Conversion Shares, the Holder, upon written notice to the Company, may void its
Conversion Notice with respect to, and retain or have returned (as the case may
be) any portion of this Note that has not been converted pursuant to the
applicable Conversion Notice, provided that the voiding of a Conversion Notice
shall not affect the Company’s obligations to make any payments which have
accrued or are owed to the Holder prior to the date of such notice pursuant to
this Section  or otherwise. Notwithstanding the foregoing, a Conversion Failure
shall not exist to the extent shares of Common Stock are not issued by the
Company in order to comply with the limitations set forth in Section hereof.
Upon the occurrence of a Conversion Failure (unless Holder elects to void the
Conversion Notice), in addition to such failure being considered an Event of
Default hereunder, for purposes of Section the Company shall also be deemed to
have issued the applicable shares of Common Stock on the latest possible
permitted date and pursuant to the terms set forth herein, with Holder entitled
to all the rights and privileges associated with such deemed issued shares (the
“Deemed Conversion Issuance”).

 

(c)     Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the name and address of the holders of all or
any portion of this Note and the principal amount of this Note held by such
holder (the “Registered Note”). The entries in the Register shall be conclusive
and binding for all purposes absent manifest error. The Company and the holder
shall treat each Person whose name is recorded in the Register as the owner of
this Note for all purposes (including, without limitation, the right to receive
payments of principal and Interest hereunder) notwithstanding notice to the
contrary. The Registered Note may be assigned, transferred or sold in whole or
in part only by registration of such assignment or sale on the Register. Upon
its receipt of a request to assign, transfer or sell all or part of the
Registered Note by the holder thereof, the Company shall record the information
contained therein in the Register and issue one or more new Registered Notes in
the same aggregate principal amount as the principal amount of the surrendered
Registered Note to the designated assignee or transferee pursuant to Section .
Notwithstanding anything to the contrary in this Section , the Holder may assign
this Note or any portion thereof to its Affiliate without delivering a request
to assign or sell this Note to the Company and the recordation of such
assignment or sale in the Register (a “Related Party Assignment”); provided,
that (A) the Company may continue to deal solely with such assigning or selling
Holder unless and until such Holder has delivered a request to assign or sell
this Note or portion thereof to the Company for recordation in the Register; (B)
the failure of such assigning or selling Holder to deliver a request to assign
or sell such Note or portion thereof to the Company shall not affect the
legality, validity, or binding effect of such assignment or sale; and (C) such
assigning or selling Holder shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register (the “Related Party
Register”) comparable to the Register on behalf of the Company, and any such
assignment or sale shall be effective upon recordation of such assignment or
sale in the Related Party Register.  Notwithstanding anything to the contrary
set forth in this Section , upon conversion of any portion of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless (A) the entire Outstanding Balance of
this Note is being converted (in which event this Note shall be delivered to the
Company as contemplated by Section ) or (B) the Holder has provided the Company
with prior written notice (which notice may be included in a Conversion Notice)
requesting reissuance of this Note upon physical surrender of this Note. The
Holder and the Company shall maintain records showing the Outstanding Balance
and Late Charges converted and/or paid (as the case may be) and the dates of
such conversions and/or payments (as the case may be) or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon conversion.

 

 
3

--------------------------------------------------------------------------------

 

 

 

3.4.     Limitations on Conversions.

 

(a)     Notwithstanding anything to the contrary contained in this Note or the
other Transaction Documents, if at any time the Holder shall or would be issued
shares of Common Stock under any of the Transaction Documents, but such issuance
would cause the Holder (together with its Affiliates) to own a number of shares
exceeding 4.99% of the number of shares of Common Stock outstanding on such date
(the “Maximum Percentage”), the Company must not issue to the Holder shares of
the Common Stock which would exceed the Maximum Percentage. The shares of Common
Stock issuable to the Holder that would cause the Maximum Percentage to be
exceeded are referred to herein as the "Ownership Limitation Shares". The
Company will reserve the Ownership Limitation Shares for the exclusive benefit
of the Holder. From time to time, the Holder may notify the Company in writing
of the number of the Ownership Limitation Shares that may be issued to the
Holder without causing the Holder to exceed the Maximum Percentage. Upon receipt
of such notice, the Company shall be unconditionally obligated to immediately
issue such designated shares to the Holder, with a corresponding reduction in
the number of the Ownership Limitation Shares. Notwithstanding the forgoing, (i)
if any of the DWAC Eligible Conditions are not then satisfied, the term “4.99%”
above shall be replaced with “9.99%” at such time as the Market Capitalization
of the Common Stock is less than $3,000,000.00, but (ii) if all of the DWAC
Eligible Conditions are then satisfied, the term “4.99%” above shall be replaced
with “9.99%” only at such time as the Market Capitalization of the Common Stock
is less than $1,500,000.00. Notwithstanding any other provision contained
herein, if the term “4.99%” is replaced with “9.99%” pursuant to the preceding
sentence, such change to “9.99%” shall be permanent. For purposes of this
Agreement, the term “Market Capitalization of the Common Stock” shall mean the
product equal to (A) the average VWAP of the Common Stock for the immediately
preceding fifteen (15) Trading Days, multiplied by (B) the aggregate number of
outstanding shares of Common Stock as reported on the Company’s most recently
filed Form 10-Q or Form 10-K. By written notice to the Company, the Holder may
increase, decrease, or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after the delivery thereof.

 

 
4

--------------------------------------------------------------------------------

 

 

 

(b)     To the extent the limitation set forth in subsection (a) immediately
above applies, the determination of whether this Note shall be convertible
(vis-à-vis other convertible, exercisable or exchangeable securities owned by
the Holder or any of its Affiliates) and of which such securities shall be
convertible, exercisable or exchangeable (as among all such securities owned by
the Holder and its Affiliates) shall, subject to such Maximum Percentage
limitation, be determined on the basis of the first submission to the Company
for conversion, exercise or exchange (as the case may be). No prior inability to
convert this Note, or to issue shares of Common Stock, pursuant to this Section
shall have any effect on the applicability of the provisions of this Section
with respect to any subsequent determination of convertibility. For purposes of
this Section , beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(e) of the 1934 Act
(as defined in the Agreement) and the rules and regulations promulgated
thereunder. The provisions of this Section shall be implemented in a manner
otherwise than in strict conformity with the terms of this Section to correct
this Section (or any portion hereof) which may be defective or inconsistent with
the intended Maximum Percentage beneficial ownership limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such Maximum Percentage limitation. The limitations contained in this Section
shall apply to a successor Holder of this Note. The holders of Common Stock
shall be third party beneficiaries of this Section and the Company may not waive
this Section without the consent of holders of a majority of its Common Stock.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Trading Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding, including by
virtue of any prior conversion or exercise of convertible or exercisable
securities into Common Stock, including, without limitation, pursuant to this
Note.

 

4.     RIGHTS UPON EVENT OF DEFAULT.

 

4.1.     Event of Default. Each of the following events shall constitute an
“Event of Default”:

 

(a)     Failure to Pay. The Company shall fail to make any payment when due and
payable under the terms of this Note including, without limitation, any payment
of costs, fees, interest, principal (including, without limitation, the
Company’s failure to deliver any Installment Amount when due or to pay any
redemption payments or amounts hereunder), or other amount due hereunder or
under any other Transaction Document (as defined in the Agreement).

 

(b)     Failure to Deliver or Process Shares. The Company (or its Transfer
Agent, as applicable) (i) fails to issue Section 3 Conversion Shares by the
Delivery Date; (ii) fails to issue any Pre-Installment Conversion Shares,
Post-Installment Conversion Shares, Pre-Installment Certificated Shares, or
Post-Installment Certificated Shares, as applicable, within the time periods
required by Section ; (iii) announces (or threatens in writing) that it will not
honor its obligation to issue shares to Holder in accordance with Section and/or
Section of this Note; (iv) fails to transfer or cause its Transfer Agent to
transfer or issue (electronically or in certificated form, as applicable) any
Section 3 Conversion Shares, Pre-Installment Conversion Shares, Post-Installment
Conversion Shares, Pre-Installment Certificated Shares, or Post-Installment
Certificated Shares, as applicable, issued to the Holder upon conversion of or
otherwise pursuant to this Note as and when required by this Note; (v) directs
its Transfer Agent not to transfer, or delays, impairs, and/or hinders its
Transfer Agent in transferring or issuing (electronically or in certificated
form, as applicable) any Section 3 Conversion Shares, Pre-Installment Conversion
Shares, Post-Installment Conversion Shares, Pre-Installment Certificated Shares,
or Post-Installment Certificated Shares, as applicable, to be issued to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note; or (vi) as applicable, fails to remove (or directs its
Transfer Agent not to remove or impairs, delays, and/or hinders its Transfer
Agent from removing) any restrictive legend (or to withdraw any stop transfer
instructions in respect thereof) on any certificate for any Section 3 Conversion
Shares, Pre-Installment Certificated Shares or Post-Installment Certificated
Shares as and when required by this Note (or makes any written announcement,
statement or threat that it does not intend to honor any such obligations).

 

 
5

--------------------------------------------------------------------------------

 

 

 

(c)     Judgment. A final judgment or judgments for the payment of money
aggregating in excess of $100,000 are rendered against the Company and/or any of
its Subsidiaries and which judgments are not, within thirty (30) calendar days
after the entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) calendar days after the expiration of such stay;
provided, however, any judgment which is covered by insurance or an indemnity
from a credit worthy party shall not be included in calculating the $100,000
amount set forth above so long as the Company provides the Holder a written
statement from such insurer or indemnity provider (which written statement shall
be reasonably satisfactory to the Holder) to the effect that such judgment is
covered by insurance or an indemnity and the Company or such Subsidiary (as the
case may be) will receive the proceeds of such insurance or indemnity within
thirty (30) calendar days of the issuance of such judgment.

 

(d)     Breach of Obligations; Covenants. The Company or its Subsidiaries, if
any, shall fail to observe or perform any other covenant, obligation, condition
or agreement contained in this Note or any of the other Transaction Documents,
including without limitation (i) all reporting covenants and covenants to timely
file all required quarterly and annual reports and any other filings required
pursuant to Rule 144, and (ii) strict compliance with all provisions of Sections
, , and of this Note. Except with respect to any other Event of Default set
forth in this Section 4.1 (for which there shall be no cure period unless
otherwise specified herein), the Company shall have a period of ten (10) days to
cure any Event of Default pursuant to this Section 4.1(d) following the
occurrence of such Event of Default.

 

(e)     Breach of Representations and Warranties. Any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of the Company to the Holder in writing included in this Note or in
connection with any of the Transaction Documents, or as an inducement to the
Holder to enter into this Note or any of the other Transaction Documents, shall
be false, incorrect, incomplete or misleading in any material respect when made
or furnished or becomes false thereafter.

 

(f)     Receiver or Trustee. The Company shall make an assignment for the
benefit of creditors, or apply for, or consent to, or otherwise be subject to,
the appointment of a receiver, trustee, liquidator, assignee, custodian,
sequestrator, or other similar official for a substantial part of its property
or business.

 

(g)     Failure to Pay Debts. If any of the Company’s assets are assigned to its
creditors, or upon the occurrence of any default under, redemption of or
acceleration prior to maturity of any Indebtedness of the Company or any of its
Subsidiaries in an amount equal to $100,000 or more.

 

(h)     Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Company.

 

 
6

--------------------------------------------------------------------------------

 

 

 

(i)      Delisting of Common Stock. The suspension from trading or the failure
of the Common Stock to be trading on an Eligible Market for a period of five
(5) consecutive Trading Days or for more than an aggregate of ten (10) Trading
Days in any 365-day period.

 

(j)      Liquidation. Any dissolution, liquidation, or winding up of the Company
or any substantial portion of its business.

 

(k)     Cessation of Operations. Any cessation of operations by the Company or
the Company admits it is otherwise generally unable to pay its debts as such
debts become due; provided, however, that any disclosure of the Company’s
ability to continue as a “going concern” shall not be an admission that the
Company cannot pay its debts as they become due.

 

(l)      Financial Statement Restatement. The restatement of any financial
statements filed by the Company with the SEC for any date or period from two
years prior to the date of this Note and until this Note is no longer
outstanding, if the result of such restatement would, by comparison to the
unrestated financial statement, have constituted a material adverse effect on
the rights of the Company with respect to this Note or the Agreement.

 

(m)    Reverse Split. The Company effectuates a reverse split of its Common
Stock without twenty (20) Trading Days prior written notice to the Holder.

 

(n)     Replacement of Transfer Agent. In the event that the Company proposes to
replace its Transfer Agent, the Company fails to provide, prior to the effective
date of such replacement, a fully executed Transfer Agent Letter (as defined by
the Agreement) in a form as required to be initially delivered pursuant to the
Agreement (including but not limited to the provision to irrevocably reserve
shares of Common Stock for the Share Reserve) signed by the successor transfer
agent and delivered to the Company and the Holder.

 

(o)     Governmental Action. If any governmental or regulatory authority takes
or institutes any action against the Company, a Subsidiary, or an executive
officer or director of the Company, that will materially affect the Company’s
financial condition, operations or ability to pay or perform the Company’s
obligations under this Note.

 

(p)     Share Reserve. The Company’s failure to maintain the Share Reserve (as
defined in the Agreement).

 

(q)     Certification of Equity Conditions. A false or inaccurate certification
(including, without limitation, a false or inaccurate deemed certification) by
the Company that: (i) the Equity Conditions are satisfied, (ii) that there has
been no Equity Conditions Failure or (iii) as to whether any Event of Default
has occurred.

 

(r)     DWAC Eligibility. The failure of any of the DWAC Eligible Conditions to
be satisfied at any time during which the Company has obligations under this
Note, provided the Company shall have thirty (30) days from the date of such
failure to cure any failure in a DWAC Eligible Condition that is not the result
of its own actions or misconduct.

 

(s)     Cross Default. Notwithstanding anything to the contrary contained in
this Note or the other Transaction Documents, a breach or default by the Company
of any covenant or other term or condition contained in (i) any of the other
Transaction Documents, or (ii) any Other Agreements (defined below); shall, at
the option of the Holder, be considered a default under this Note, in which
event the Holder shall be entitled (but in no event required) to apply all
rights and remedies of the Holder under the terms of this Note. The Company
hereby agrees to notify the Holder in writing within three (3) Trading Days
after any such default; provided, however, any filing of an 8-K that identifies
any such default shall not be deemed notice under this Section . “Other
Agreements” means, collectively, all existing and future agreements and
instruments between, among or by the Company (or a Subsidiary), on the one hand,
and the Holder (or an Affiliate of Holder), on the other hand. For the avoidance
of doubt, all existing and future loan transactions between the Company and the
Holder and its Affiliates will be cross-defaulted with each other loan
transaction and with all other existing and future debt of the Company to the
Holder.

 

 
7

--------------------------------------------------------------------------------

 

 

 

(t)     Reduced Market Capitalization of the Common Stock. If at any time the
Market Capitalization of the Common Stock is less than five (5) times the
Original Principal Amount.

 

Each subsection of this Section shall be interpreted and applied independently,
and no such subsection shall be deemed to limit or qualify any other subsection
in any manner whatsoever.

 

4.2.     Notice of an Event of Default; Remedies; Redemption Right. Upon the
occurrence of an Event of Default, the Company shall within one (1) Trading Day
deliver written notice thereof via facsimile and reputable overnight courier
(with next day delivery specified) (an “Event of Default Notice”) to the Holder.

 

(a)     At any time and from time to time after the earlier of the Holder’s
receipt of an Event of Default Notice and the Holder becoming aware of an Event
of Default, the Holder may require the Company to redeem (regardless of whether
such Event of Default has been cured) all or any portion of this Note by
delivering written notice thereof (the “Event of Default Redemption Notice”) to
the Company, which Event of Default Redemption Notice shall indicate the portion
of the Outstanding Balance the Holder is electing to redeem (the “Default
Redemption Amount”). Redemptions required by this Section shall be made in
accordance with the provisions of Section . Notwithstanding anything to the
contrary in this Section , but subject to Section , until the Default Redemption
Amount (together with Late Charges thereon) is paid in full pursuant to and in
accordance with the terms set forth in Section , the Outstanding Balance
(together with any Late Charges thereon), may be converted, in whole or in part
from time to time, by the Holder into Common Stock pursuant to the other terms
of this Note. In the event of a partial redemption of this Note pursuant hereto,
the applicable Default Redemption Amount shall be deducted from the Installment
Amount(s) relating to the applicable Installment Date(s) as set forth in the
Event of Default Redemption Notice. Notwithstanding the foregoing, this Section
shall not apply to an Event of Default arising under Section (Bankruptcy).

 

(b)     Upon the occurrence of an Event of Default occurring under Section due
to the institution by or against the Company of any bankruptcy proceeding for
relief under any bankruptcy law or any law for the relief of debtors, (i) the
Outstanding Balance shall automatically increase to an amount equal to the
Outstanding Balance immediately prior to such Event of Default multiplied by the
Redemption Premium, and (ii) all amounts owed under this Note shall accelerate
and be immediately due and payable, all without the need for any further notice
to or action by any party hereunder.

 

(c)     As of the date of any Event of Default, this Note shall thereafter
accrue interest at the rate of 1.83% per month (or 22% per annum), compounding
daily, whether before or after judgment; provided, however, that notwithstanding
any provision to the contrary herein, in no event shall the applicable interest
rate at any time exceed the maximum interest rate allowed under applicable law.

 

 
8

--------------------------------------------------------------------------------

 

 

 

(d)     Upon the occurrence of any Event of Default under Section or Section
hereof, the Holder may elect in writing from time to time with respect to one or
more Installment Dates: (i) to accelerate or postpone the designated Installment
Date to a date specified by Holder, and/or (ii) to designate the Company
Redemption Amount and/or the Company Conversion Amount under Section that will
apply to each Installment Date.

 

(e)     After any Event of Default arising under Section , Holder will be
entitled to the remedies set forth in Section hereof.

 

(f)     Notwithstanding and in addition to any other provision contained herein,
if Section 3 Conversion Shares are delivered to Holder in certificated form
rather than electronic form, the Outstanding Balance shall automatically
increase by an amount equal to the decline in Value (as defined below), if any,
of such shares between the time the certificate representing such shares was
required to be delivered to the Holder hereunder, and the date such shares
become Free Trading. The Company agrees to use its best efforts to cause such
shares to become Free Trading. “Value”, as used in this subsection, shall mean
the five (5) Trading Day trailing average VWAP for the applicable shares.

 

5.     RIGHTS UPON FUNDAMENTAL TRANSACTION.

 

5.1.     Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless (i) the Successor Entity assumes in writing all
of the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section pursuant to written
agreements in form and substance satisfactory to the Holder and approved by the
Holder, in its sole discretion, prior to such Fundamental Transaction, including
agreements to deliver to the Holder in exchange for this Note a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Note, including, without limitation, having a principal
amount and interest rate equal to the principal amounts then outstanding and the
interest rates of this Note, having similar conversion rights as this Note and
having similar ranking to this Note, and being satisfactory to the Holder in its
sole discretion, (ii) the Successor Entity is a publicly traded corporation
whose common stock is quoted on or listed for trading on an Eligible Market, and
(iii) the Company has received the Holder’s prior written consent to enter into
such Fundamental Transaction if the acquiring company is not publicly trading or
is on the Pink Sheets or whose stock trade less than $6,000 per day (based on
previous 200 day median average volume) and so long as such acquiring company
executes a Transfer Agent Letter in a form similar to the Transfer Agent Letter
for the benefit of the Holder. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note and the other Transaction Documents referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Note and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of a
Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon conversion or redemption of this
Note at any time after the consummation of such Fundamental Transaction, in lieu
of the shares of the Company’s Common Stock (or other securities, cash, assets
or other property (except such items still issuable under Section , which shall
continue to be receivable thereafter) issuable upon the conversion or redemption
of this Note prior to such Fundamental Transaction), such shares of the publicly
traded common stock (or their equivalent) of the Successor Entity (including its
Parent Entity) which the Holder would have been entitled to receive upon the
happening of such Fundamental Transaction had this Note been converted
immediately prior to such Fundamental Transaction (without regard to any
limitations on the conversion of this Note), as adjusted in accordance with the
provisions of this Note. The provisions of this Section  shall apply similarly
and equally to successive Fundamental Transactions and shall be applied without
regard to any limitations on the conversion of this Note.

 

 
9

--------------------------------------------------------------------------------

 

 

 

5.2.     Notice of a Fundamental Transaction; Redemption Right. No sooner than
twenty (20) Trading Days nor later than ten (10) Trading Days prior to the
consummation of a Fundamental Transaction, but not prior to the public
announcement of such Fundamental Transaction, the Company shall deliver written
notice thereof via facsimile and reputable overnight courier to the Holder (a
“Fundamental Transaction Notice”). At any time during the period beginning after
the Holder’s receipt of a Fundamental Transaction Notice or the Holder becoming
aware of a Fundamental Transaction if a Fundamental Transaction Notice is not
delivered to the Holder in accordance with the immediately preceding sentence
(as applicable) and ending on the later of twenty (20) Trading Days after
(i) consummation of such Fundamental Transaction and (ii) the date of receipt of
such Fundamental Transaction Notice, the Holder may require the Company to
redeem all or any portion of this Note by delivering written notice thereof
(“Fundamental Transaction Redemption Notice”) to the Company, which Fundamental
Transaction Redemption Notice shall indicate the portion of the Outstanding
Balance the Holder is electing to redeem (the “Fundamental Transaction
Redemption Amount”). The Fundamental Transaction Redemption Amount shall be
redeemed by the Company in cash pursuant to and in accordance with Section  and
shall have priority to payments to stockholders in connection with such
Fundamental Transaction. Notwithstanding anything to the contrary in this
Section , but subject to Section , until the Fundamental Transaction Redemption
Amount (together with any Late Charges thereon) is paid in full pursuant to and
in accordance with the terms set forth in Section , the Outstanding Balance
(together with any Late Charges thereon), may be converted, in whole or in part
from time to time, by the Holder into Common Stock pursuant to Section . In the
event of a partial redemption of this Note pursuant hereto, the applicable
Fundamental Transaction Redemption Amount shall be deducted from the Installment
Amount(s) relating to the applicable Installment Date(s) as set forth in the
Fundamental Transaction Redemption Notice.

 

6.     DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER
CORPORATE EVENTS.

 

6.1.     Distribution of Assets. Without the prior written consent of Holder,
the Company agrees not to declare or make any dividend or other distributions of
its assets (or rights to acquire its assets) to any or all holders of shares of
Common Stock, by way of return of capital or otherwise (including, without
limitation, any distribution of cash, stock or other securities, property or
options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction).

 

6.2.     Purchase Rights. In addition to any adjustments pursuant to Section 
below, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights (provided, however, to the extent that the
Holder’s right to participate in any such Purchase Right would result in the
Holder exceeding the Maximum Percentage, then the Holder shall not be entitled
to participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Maximum Percentage).

 

 
10

--------------------------------------------------------------------------------

 

 

 

6.3.     Other Corporate Events. In addition to and not in substitution for any
other rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note (i) in addition to the shares of Common Stock receivable
upon such conversion, such securities or other assets to which the Holder would
have been entitled with respect to such shares of Common Stock had such shares
of Common Stock been held by the Holder upon the consummation of such Corporate
Event (without taking into account any limitations or restrictions on the
convertibility of this Note) or (ii) in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
using a conversion rate for such consideration commensurate with the Conversion
Rate. Provision made pursuant to the preceding sentence shall be in a form and
substance satisfactory to the Holder. The provisions of this Section  shall
apply similarly and equally to successive Corporate Events and shall be applied
without regard to any limitations on the conversion or redemption of this Note.

 

7.     RIGHTS UPON ISSUANCE OF SECURITIES.

 

7.1.     Adjustment of Conversion Price upon Issuance of Common Stock. Except
with respect to Excluded Securities, if and whenever on or after the Issuance
Date the Company issues or sells Common Stock, Options, Convertible Securities,
or upon any conversion or Deemed Issuance, or in accordance with subsections (a)
through below is deemed to have issued or sold, any shares of Common Stock
(including without limitation the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company, but excluding any Excluded
Securities issued or sold or deemed to have been issued or sold) for a
consideration per share (the “New Issuance Price”) less than a price equal to
the Conversion Price in effect immediately prior to such issue, conversion, or
sale or deemed issuance or sale (such Conversion Price then in effect is
referred to herein as the “Applicable Price”) (the foregoing a “Dilutive
Issuance”), then, immediately after such Dilutive Issuance, the Conversion Price
then in effect shall be reduced to an amount equal to the New Issuance Price.
For the avoidance of doubt, if the New Issuance Price is greater than the
Applicable Price, there shall be no adjustment to the Conversion Price. For
purposes of determining the adjusted Conversion Price under this Section , the
following shall be applicable:

 

(a)     Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share. For
purposes of this Section , the “lowest price per share for which one share of
Common Stock is issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option” shall be equal to (1) the lower of (x) the sum of
the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon the granting or sale
of such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option and
(y) the lowest exercise price set forth in such Option for which one share of
Common Stock is issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option minus (2) the sum of all amounts paid or payable to
the holder of such Option (or any other Person) upon the granting or sale of
such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option plus
the value of any other consideration received or receivable by, or benefit
conferred on, the holder of such Option (or any other Person). Except as
contemplated below, no further adjustment of the Conversion Price shall be made
upon the actual issuance of such share of Common Stock or of such Convertible
Securities upon the exercise of such Options or upon the actual issuance of such
share of Common Stock upon conversion, exercise or exchange of such Convertible
Securities.

 

 
11

--------------------------------------------------------------------------------

 

 

 

(b)     Issuance of Convertible Securities. If the Company in any manner issues
or sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section , the “lowest price per share for
which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof” shall be equal to (1) the lower of (x) the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to one share of Common Stock upon the issuance or sale of the
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security and (y) the lowest conversion price set forth in such
Convertible Security for which one share of Common Stock is issuable upon
conversion, exercise or exchange thereof minus (2) the sum of all amounts paid
or payable to the holder of such Convertible Security (or any other Person) upon
the issuance or sale of such Convertible Security plus the value of any other
consideration received or receivable by, or benefit conferred on, the holder of
such Convertible Security (or any other Person). Except as contemplated below,
no further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock upon conversion, exercise or exchange of
such Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of the
Conversion Price has been or is to be made pursuant to other provisions of this
Section , except as contemplated below, no further adjustment of the Conversion
Price shall be made by reason of such issue or sale.

 

(c)     Change in Option Price or Rate of Conversion. If the purchase or
exercise price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exercise or exchange of any Convertible
Securities, or the rate at which any Convertible Securities are convertible into
or exercisable or exchangeable for shares of Common Stock increases or decreases
at any time, the Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate (as the case may be) at the time initially granted,
issued or sold. For purposes of this Section , if the terms of any Option or
Convertible Security that was outstanding as of the Issuance Date are increased
or decreased in the manner described in the immediately preceding sentence, then
such Option or Convertible Security and the shares of Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such increase or decrease. No adjustment pursuant
to this Section shall be made if such adjustment would result in an increase of
the Conversion Price then in effect.

 

(d)     Calculation of Consideration Received. If any shares of Common Stock,
Options or Convertible Securities are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefor will be deemed to
be the net amount received by the Company therefor. If any shares of Common
Stock, Options or Convertible Securities are issued or sold for a consideration
other than cash, the amount of such consideration received by the Company will
be the fair value of such consideration, except where such consideration
consists of publicly traded securities, in which case the amount of
consideration received by the Company for such securities will be the average
VWAP of such security for the five (5) Trading Day period immediately preceding
the date of receipt. If any shares of Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock, Options or Convertible Securities (as the case may
be). The fair value of any consideration other than cash or publicly traded
securities will be determined jointly by the Company and the Holder. If such
parties are unable to reach agreement within ten (10) Trading Days after the
occurrence of an event requiring valuation (the “Valuation Event”), the fair
value of such consideration will be determined within five (5) Trading Days
after the tenth (10th) day following such Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Holder. The
determination of such appraiser shall be final and binding upon all parties
absent manifest error and the fees and expenses of such appraiser shall be borne
by the Company.

 

 
12

--------------------------------------------------------------------------------

 

 

 

(e)     Deemed Warrant Issuance. If Company fails to deliver Warrant Shares as
required by the Warrant (as both such terms are defined in the Agreement) issued
to Holder pursuant to the Transaction Documents, in addition to such failure to
act being considered an Event of Default hereunder, for purposes of this Section
the Company shall also be deemed to have issued the Warrant Shares to Holder on
the applicable date set forth in the Warrant and pursuant to the terms set forth
therein (the “Deemed Warrant Issuance”).

 

(f)     Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock, Options or in Convertible Securities
or (B) to subscribe for or purchase shares of Common Stock, Options or
Convertible Securities, then such record date will be deemed to be the date of
the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be).

 

7.2.     Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock. Without limiting any provision of Section  or Section , if the
Company at any time on or after the Issuance Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced. Without limiting any provision of Section  or Section ,
if the Company at any time on or after the Issuance Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section shall become
effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.

 

7.3.     Other Events. In the event that the Company (or any Subsidiary) shall
take any action to which the provisions hereof are not strictly applicable, or,
if applicable, would not operate to protect the Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section  but not
expressly provided for by such provisions (including, without limitation, the
granting of stock appreciation rights, phantom stock rights or other rights with
equity features), then the Company’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Conversion Price so as
to protect the rights of the Holder, provided that no such adjustment pursuant
to this Section will increase the Conversion Price as otherwise determined
pursuant to this Section , provided further that if the Holder does not accept
such adjustments as appropriately protecting its interests hereunder against
such dilution, then the Company’s board of directors and the Holder shall agree,
in good faith, upon an independent investment bank of nationally recognized
standing to make such appropriate adjustments, whose determination shall be
final and binding and whose fees and expenses shall be borne by the Company.

 

 
13

--------------------------------------------------------------------------------

 

 

 

8.     COMPANY INSTALLMENT CONVERSION OR REDEMPTION. Beginning on the date that
is seven (7) months after the later of (i) the Issuance Date, and (ii) the date
the Purchase Price is paid to the Company (the “Initial Installment Date”), and
on each applicable Installment Date thereafter, the Company shall pay to the
Holder of this Note the applicable Installment Amount due on such date, subject
to the provisions of this Section . Payments of the Installment Amount may be
made (a) in cash (a “Company Redemption”), (b) by converting such Installment
Amount into shares of Common Stock in accordance with this Section  (a “Company
Conversion”), or (c) by any combination of a Company Conversion and a Company
Redemption so long as the entire amount of such Installment Amount due shall be
converted and/or redeemed by the Company on the applicable Installment Date.
Notwithstanding the foregoing, the Company will not be entitled to elect a
Company Conversion with respect to any portion of such Installment Amount and
shall be required to pay the entire amount of such Installment Amount in cash
pursuant to a Company Redemption if on the applicable Pre-Installment Notice Due
Date (defined below) or on the applicable Installment Date (as the case may be)
there is an Equity Conditions Failure, and such failure is not waived by Holder
as permitted herein.

 

8.1.     General. On or prior to the date which is the twenty-third (23rd)
Trading Day prior to each Installment Date (each, a “Pre-Installment Notice Due
Date”), the Company shall deliver written notice to the Holder substantially in
the form attached hereto as Exhibit C-1 (each, a “Pre-Installment Notice”). Each
such Pre-Installment Notice shall state (a) the portion of the Installment
Amount to be converted pursuant to a Company Conversion (the “Company Conversion
Amount”), and (b) the portion of the Installment Amount to be paid in cash
pursuant to a Company Redemption (the “Company Redemption Amount”). The Company
Conversion Amount plus the Company Redemption Amount must equal the Installment
Amount. To the extent a Company Conversion is not permitted pursuant to this
Note, the Company Redemption Amount will automatically increase so that the
permitted Company Conversion Amount plus the Company Redemption Amount equal the
Installment Amount. If the applicable Installment Amount is to be paid, in whole
or in part, pursuant to a Company Conversion, the Company must certify that
there is not an Equity Conditions Failure as of the Pre-Installment Notice Due
Date. Each Pre-Installment Notice shall be irrevocable and may not be revoked by
the Company. If the Company does not timely deliver a Pre-Installment Notice on
an applicable Pre-Installment Notice Due Date that complies with this Section ,
then the Company shall be deemed to have delivered on such Pre-Installment
Notice Due Date an irrevocable Pre-Installment Notice confirming a Company
Conversion of the entire Installment Amount payable as required hereunder and
shall be deemed to have certified that there is not an Equity Conditions Failure
as of the applicable Pre-Installment Notice Due Date. If the Holder prepares and
delivers to the Company the Pre-Installment Notice as permitted by Section
hereof, and the Company does not modify or prepare a replacement Pre-Installment
Notice prior to the Pre-Installment Notice Due Date, then the Company shall be
deemed to have ratified and confirmed such notice and, unless otherwise stated,
certified that there is not an Equity Conditions Failure as of the
Pre-Installment Notice Due Date. The applicable Company Conversion Amount
(whether set forth in the applicable Pre-Installment Notice or by operation of
this Section ) shall be converted in accordance with Section or Section , as
applicable, and the applicable Company Redemption Amount shall be redeemed in
accordance with Section .

 

8.2.     Mechanics of Company Conversion. Subject to Section , if the Company
delivers a Pre-Installment Notice and elects, or is deemed to have delivered a
Pre-Installment Notice and deemed to have elected, in whole or in part, a
Company Conversion in accordance with Section , then this Section shall apply.
Notwithstanding the foregoing, if an Equity Conditions Failure has occurred as
of the applicable Pre-Installment Notice Due Date, then the Company shall
identify each such Equity Conditions Failure in the Pre-Installment Notice and
request a waiver thereof from Holder pursuant to Section hereof. (i) If such
waiver is obtained (which waiver may be provided at any time by the Holder), and
all DWAC Eligible Conditions are then satisfied and a Company Conversion is not
otherwise prohibited under any other provision of this Note, then the remainder
of this Section shall apply to the Company Conversion; (ii) if such waiver is
obtained, but all DWAC Eligible Conditions are not then satisfied, then the
remainder of this Section shall not apply and the Company must deliver
certificated Common Stock to Holder pursuant to Section hereof; or (iii) if such
waiver is not obtained, then the Holder may designate in writing whether the
applicable Installment Amount is paid as a Company Conversion under this Section
or a Company Redemption under Section hereof, or any combination thereof;
provided, however, that if no such designation is made by the Holder, then the
applicable Installment Amount must be paid as a Company Redemption under Section
hereof; provided, further, that if such Equity Conditions Failure arises from a
Non-Waivable Equity Condition, then the applicable Installment Amount must be
paid as a Company Redemption under Section hereof. To the extent applicable as
set forth above:

 

 
14

--------------------------------------------------------------------------------

 

 

 

(a)     No later than three (3) Trading Days after each applicable
Pre-Installment Notice Due Date, the Company shall deliver to the Holder’s
account the Pre-Installment Conversion Shares, and as to which the Holder shall
be the owner thereof as of the applicable Pre-Installment Notice Due Date.
Notwithstanding the foregoing, no penalties or defaults shall result due to the
failure of the Pre-Installment Conversion Shares to be delivered to the Holder’s
account if the sole reason for such failure is due to the Holder’s broker’s
failure to post to receive such Pre-Installment Conversion Shares.

 

(b)     No later than three (3) Trading Days after each Installment Date, the
Company shall deliver to the Holder’s account a number of shares of Common Stock
equal to the amount, if any, by which the Post-Installment Conversion Shares
exceed the Pre-Installment Conversion Shares previously delivered to Holder,
registered in the name of the Holder or its designee. So long as no Event of
Default has occurred regarding payment, conversion or redemption under this Note
(each a “Payment Default”), if the Pre-Installment Conversion Shares on the
applicable Installment Date exceed the Post-Installment Conversion Shares, then
the excess will be applied towards the next Conversion Shares to be issued by
the Company (unless the Outstanding Balance has been reduced to zero, in which
case Holder will return such excess shares to the Company). If a Payment Default
has occurred and the Pre-Installment Conversion Shares for the applicable
Installment Date exceed the Post-Installment Conversion Shares, then Holder
shall not be required to return to the Company any of the excess shares or apply
such excess shares to any future issuance or conversion of shares hereunder. The
Company agrees to deliver to the Holder such information and calculations
required under this Section substantially in the form attached hereto as Exhibit
C-2 (each, an “Installment Date Notice”).

 

(c)     If an Event of Default occurs during any applicable Company Conversion
Measuring Period (defined below), then Holder may elect to either (i) return any
Pre-Installment Conversion Shares delivered in connection with the applicable
Installment Date with no reduction in the Outstanding Balance for such shares,
or (ii) retain such Pre-Installment Conversion Shares and reduce the Outstanding
Balance in connection therewith by an amount equal to the retained
Pre-Installment Conversion Shares multiplied by the lower of (a) the
Pre-Installment Conversion Price, and (b) the Post-Installment Conversion Price.
“Company Conversion Measuring Period” means the period beginning on the
applicable Pre-Installment Notice Due Date and ending on the applicable
Installment Date.

 

(d)     If no Equity Conditions Failure existed as of the Pre-Installment Notice
Due Date, but an Equity Conditions Failure exists as of the applicable
Installment Date, and such is not waived in writing as permitted herein, then,
at the option of the Holder designated in writing to the Company, the Holder may
require the Company to do any one or more of the following:

 

 
15

--------------------------------------------------------------------------------

 

 

 

(i)     the Company must redeem all or any part designated by the Holder of the
Company Conversion Amount for which shares have not yet been delivered to Holder
(such designated amount is referred to as the “Designated Redemption Amount”).
The Company must pay the Designated Redemption Amount to the Holder within three
(3) Trading Days of such Installment Date, by wire transfer of immediately
available funds (if the Company fails to pay the Designated Redemption Amount by
the third (3rd) Trading Day following such written notice to the Company, then
such failure to pay shall be an Event of Default under Section hereof). In such
event, the Outstanding Balance of the Note will be reduced by an amount equal to
the retained Pre-Installment Conversion Shares multiplied by the lower of (a)
the Pre-Installment Conversion Price, and (b) the Post-Installment Conversion
Price, plus the cash Designated Redemption Amount; or

 

(ii)     the Company Conversion shall be null and void with respect to the
Company Conversion Amount for which shares have not yet been delivered to
Holder; the Outstanding Balance will be reduced by an amount equal to the
retained Pre-Installment Conversion Shares multiplied by the lower of (a) the
Pre-Installment Conversion Price, and (b) the Post-Installment Conversion Price;
and the Holder shall be entitled to all the rights of a holder of this Note with
respect to such remaining Company Conversion Amount, including without
limitation, requiring such remaining Company Conversion to occur after one or
more subsequent written notices (each a “Subsequent Notice”) are delivered by
the Holder to the Company; provided, however, the Conversion Price for such
remaining Company Conversion Amount shall thereafter be adjusted to equal the
lesser of (Y) the Default Conversion Price as in effect on the date on which the
Holder voided the Company Conversion and (Z) the Default Conversion Price that
would be in effect on the date on which the Holder delivers the Subsequent
Notice to the Company electing to proceed with all or a portion of the remaining
Company Conversion Amount (such date to be treated as if it were an Installment
Date for the designated Company Conversion Amount).

 

(e)     Notwithstanding anything to the contrary in this Section , but subject
to Section , until the Company delivers Common Stock representing the Company
Conversion Amount to the Holder pursuant to the terms of this Section , the
Company Conversion Amount may be converted by the Holder into Common Stock
pursuant to Section . In the event that the Holder elects to convert the Company
Conversion Amount prior to the applicable Installment Date as set forth in the
immediately preceding sentence, the Company Conversion Amount so converted shall
be deducted from the Installment Amount(s) relating to the applicable
Installment Date(s) as set forth in the applicable Conversion Notice.

 

(f)     All Common Stock to be delivered to the Holder under this Section shall
be transferred via the DWAC system. Failure to do so shall constitute an Event
of Default under Section hereof.

 

8.3.     Mechanics of Company Redemption. If the Company elects, or is required
to elect, a Company Redemption, in whole or in part, in accordance with Section 
or Section , then the Company Redemption Amount, if any, which is to be paid to
the Holder on the applicable Installment Date shall be redeemed by the Company
on such Installment Date in an amount of cash, and the Company shall pay to the
Holder on such Installment Date, by wire transfer of immediately available funds
an amount, equal to the applicable Company Redemption Amount. If the Company
fails to pay the applicable Company Redemption Amount on the applicable
Installment Date, then, at the option of the Holder designated in writing to the
Company (any such designation shall be a “Conversion Notice” for purposes of
this Note), the Holder may require the Company to convert all or any part of the
Company Redemption Amount at the Default Conversion Price (determined as of the
date of such designation as if such date were an Installment Date). Conversions
required by this Section shall be made in accordance with the provisions of
Section . Notwithstanding anything to the contrary in this Section , but subject
to Section  and the Holder’s right to require the Company to convert all or any
part of the Company Redemption Amount at the Default Conversion Price as set
forth above, until the Company Redemption Amount (together with any Late Charges
thereon) is paid in full, the Company Redemption Amount (together with any Late
Charges thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to Section . In the event the Holder elects to convert all
or any portion of the Company Redemption Amount prior to the applicable
Installment Date as set forth in the immediately preceding sentence, the Company
Redemption Amount so converted shall be deducted from the Installment Amounts
relating to the applicable Installment Date(s) as set forth in the applicable
Conversion Notice.

 

 
16

--------------------------------------------------------------------------------

 

 

 

8.4.     DWAC Eligibility. If, when the Company delivers a Pre-Installment
Notice and elects, or is deemed to have delivered a Pre-Installment Notice and
deemed to have elected, in whole or in part, a Company Conversion in accordance
with Section , and the DWAC Eligible Conditions are not then satisfied but
Holder waives the corresponding Equity Conditions Failure pursuant to Section ,
then, in accordance with Section , although such status will constitute an Event
of Default hereunder, shares required to be issued to the Holder under this
Section shall be issued (without limiting any of Holder’s rights with respect to
the Event of Default) as follows:

 

(a)     No later than three (3) Trading Days after delivery or deemed delivery
(as applicable) of the applicable Pre-Installment Notice setting forth a Company
Conversion Amount, the Company shall deliver to the Holder or its broker, via
reputable overnight courier, the Pre-Installment Certificated Shares by original
share certificate, registered in the name of the Holder or its designee;
provided, however, that so long as shares are not provided electronically to the
Holder under Section , the Pre-Installment Certificated Shares shall equal two
(2) times the number of Pre-Installment Conversion Shares that would otherwise
be transferred electronically to the Holder.

 

(b)     The Company agrees to use its best efforts to cause such shares to
become Free Trading (the first date such occurs, the “Free Trading Date”). The
Holder will notify the Company of the Free Trading Date via email within two (2)
Trading Days after the occurrence of the Free Trading Date.

 

(c)     Provided that there is no Equity Conditions Failure as of the date that
is twenty-three (23) Trading Days after the applicable Free Trading Date (the
“Certificated Shares Installment Date”) (or such failure is waived as permitted
herein) and a Company Conversion is not otherwise prohibited under any other
provision of this Note, no later than three (3) Trading Days after the
applicable Certificated Shares Installment Date, the Company shall deliver to
the Holder or its broker via reputable overnight courier the Post-Installment
Certificated Shares, less the Pre-Installment Certificated Shares previously
delivered to the Holder, by original share certificate, registered in the name
of the Holder or its designee. So long as no Payment Default has occurred, if
the Pre-Installment Certificated Shares for the applicable Certificated Shares
Installment Date exceed the Post-Installment Certificated Shares, then the
excess will be applied towards the next Conversion Shares to be issued by the
Company (unless the Outstanding Balance has been reduced to zero, in which case
Holder will return such excess shares to the Company). If a Payment Default has
occurred and the Pre-Installment Certificated Shares for the applicable
Certificated Shares Installment Date exceed the Post-Installment Certificated
Shares, then Holder shall not be required to return to the Company any of the
excess shares or apply such excess shares to any future issuance or conversion
of shares hereunder.

 

 
17

--------------------------------------------------------------------------------

 

 

 

8.5.     Deemed Issuance. If Company (or its Transfer Agent) fails to deliver
shares as required by any portion of this Section , in addition to such failure
to act being considered an Event of Default hereunder, for purposes of Section ,
the Company shall also be deemed to have issued the Pre-Installment Conversion
Shares, Post-Installment Conversion Shares, Pre-Installment Certificated Shares,
or Post-Installment Certificated Shares, as applicable, to Holder on the latest
possible permitted date pursuant to the terms set forth in this Section , with
Holder entitled to all the rights and privileges associated with such deemed
issued shares (the “Deemed Installment Issuance”).

 

8.6.     Waiver of Equity Conditions Failure. Notwithstanding anything in this
Note to the Contrary, the Holder may waive in writing any Equity Conditions
Failure, except for the Non-Waivable Equity Conditions (defined below). For
purposes of this Section , “Non-Waivable Equity Conditions” refers to (A) the
Equity Condition set forth in Section (iv) (indicating that Holder may not own
more than the Maximum Percentage set forth in Section of this Note), and (B) the
Equity Condition set forth in Section (v) (Common Stock may be issued without
violating the rules of the Eligible Market). Any such waiver shall only be made
for the purposes of permitting a Company Conversion to occur under this Section
and shall not be deemed a waiver of the underlying default or a continuing
waiver of a future Equity Conditions Failure. Any such waiver shall not excuse
the Company from the performance of any of its current or future obligations
under this Note.

 

8.7.     Preparation of Installment Notices. Because of the complexity of the
calculations contemplated under this Note, the Holder may, at its discretion at
least three (3) days before the Installment Notice Due Date, prepare the
Pre-Installment Notice and/or the Installment Date Notice for the benefit of the
Company, including the calculation of Pre-Installment Conversion Shares,
Post-Installment Conversion Shares, Pre-Installment Certificated Shares,
Post-Installment Certificated Shares; provided, however, that no error or
mistake in the preparation of such notices or information may be deemed a waiver
of the Holder’s right to enforce the terms of this Note, even if such error or
mistake arises from the Holder’s own calculation. The Holder may propose any
combination of a Company Conversion and a Company Redemption on the
Pre-Installment Notice prepared by the Holder. If the Company does not modify or
prepare a replacement Pre-Installment Notice prior to the Pre-Installment Notice
Due Date, then the Company shall be deemed to have ratified and confirmed such
notice prepared by the Holder. Nothing in this Section shall be deemed an
obligation of the Holder to prepare any such notices or information, or a waiver
of any of its rights and remedies under this Note.

 

8.8.     Transfer Fees. The Company shall pay any and all transfer, stamp,
issuance and similar taxes that may be payable with respect to the issuance and
delivery of Pre-Installment Conversion Shares, Post-Installment Conversion
Shares, Pre-Installment Certificated Shares, and Post-Installment Certificated
Shares.

 

9.     NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation (as defined
in the Agreement), bylaws, or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Note, and will at all times in good
faith carry out all of the provisions of this Note and take all action as may be
required to protect the rights of the Holder of this Note. Without limiting the
generality of the foregoing, the Company (i) shall not increase the par value of
any shares of Common Stock receivable upon conversion of this Note above the
Conversion Price then in effect, (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of Common Stock upon the conversion of this
Note, and (iii) shall, so long as this Note is outstanding, take all action
necessary to maintain the Share Reserve.

 

 
18

--------------------------------------------------------------------------------

 

 

 

10.     HOLDER’S REDEMPTIONS. If the Holder has submitted to Company an Event of
Default Redemption Notice in accordance with Section , then the Company shall
pay to Holder in cash within ten (10) Trading Days after the Company’s receipt
of such Event of Default Redemption Notice an amount equal to the Default
Redemption Amount multiplied by the Redemption Premium (the “Event of Default
Redemption Price”); provided, however, that the Redemption Premium may only be
applied in computing the Event of Default Redemption Price with respect to two
Events of Default under this Note, and not to any additional Events of Default.
If the Holder has submitted to Company a Fundamental Transaction Redemption
Notice in accordance with Section , then the Company shall pay to Holder in cash
an amount equal to the Fundamental Transaction Redemption Amount multiplied by
the Redemption Premium (the “Fundamental Transaction Redemption Price”) on the
earlier of (i) the closing of such Fundamental Transaction, and (ii) ten (10)
Trading Days after the Company’s receipt of such notice. Notwithstanding
anything in this Note to the contrary, the failure of the Company to pay the
Redemption Price under this Section shall not be considered a separate Event of
Default hereunder. At any time prior to the payment of the applicable Redemption
Price by the Company, the Holder shall have the option, in lieu of redemption,
to cancel the Event of Default Redemption Notice or the Fundamental Transaction
Redemption Notice, as applicable, by written notice to the Company (the
“Redemption Cancellation Notice”). Upon the Company’s receipt of a Redemption
Cancellation Notice, (w) the Outstanding Balance of this Note as of the date of
the Redemption Notice shall be increased by an amount equal to (1) the
applicable Event of Default Redemption Price, or Fundamental Transaction
Redemption Price (as the case may be), minus (2) the principal portion of the
Outstanding Balance submitted for redemption; (x) this Note shall thereafter be
due and payable upon demand, with payment of the Outstanding Balance being due
ten (10) Trading Days after written demand therefor from the Holder; (y) for
each conversion thereafter under Section of this Note, the Conversion Price of
this Note shall be automatically adjusted with respect to each conversion under
this Note effected thereafter by the Holder to the lowest of (A) 70% of the
lowest Closing Bid Price of the Common Stock during the period beginning on and
including the date on which the applicable Redemption Notice is delivered to the
Company and ending on and including the date of the Redemption Cancellation
Notice, (B) the Market Price as of the date of the Redemption Cancellation
Notice, (C) the then current Market Price, and (D) the then current Conversion
Price; and (z) for each conversion thereafter under Section of this Note,
twenty-three (23) Trading Days following Company’s delivery to the Holder of
Conversion Shares (the “True-Up Date”), there shall be a true-up where the
number of Conversion Shares delivered shall be multiplied by the Market Price as
of the True-Up Date and if the product thereof is less than the Conversion
Amount applicable to such conversion, the difference shall be added to the
Outstanding Balance of this Note as of the True-Up Date. The Holder’s delivery
of a Redemption Cancellation Notice and exercise of its rights following such
notice shall not affect the Company’s obligations to make any payments of Late
Charges which have accrued prior to the date of such Redemption Cancellation
Notice and shall not be deemed a waiver of any Event of Default identified in
the applicable Event of Default Redemption Notice.

 

11.     VOTING RIGHTS. The Holder shall have no voting rights as the holder of
this Note, except as required by law and as expressly provided in this Note.

 

12.     AMENDING THE TERMS OF THIS NOTE. The prior written consent of the Holder
shall be required for any change or amendment to this Note.

 

13.     TRANSFER. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company.

 

 
19

--------------------------------------------------------------------------------

 

 

 

14.     REISSUANCE OF THIS NOTE.

 

14.1.     Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with
Section ), registered as the Holder may request, representing the Outstanding
Balance being transferred by the Holder and, if less than the entire Outstanding
Balance is being transferred, a new Note (in accordance with Section ) to the
Holder representing the Outstanding Balance not being transferred.

 

14.2.     Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section )
representing the Outstanding Balance.

 

14.3.     Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder by delivery to the
principal office of the Company, for a new Note or Notes (in accordance with
Section and in principal amounts of at least $1,000) representing in the
aggregate the Outstanding Balance of this Note, and each such new Note will
represent such portion of such Outstanding Balance as is designated by the
Holder at the time of such surrender.

 

14.4.     Issuance of New Notes. Subject to Section , whenever the Company is
required to issue a new Note pursuant to the terms of this Note, such new Note
(i) shall be of like tenor with this Note, (ii) shall represent, as indicated on
the face of such new Note, the Outstanding Balance (or in the case of a new Note
being issued pursuant to Section or Section , the portion of the Outstanding
Balance designated by the Holder which, when added to the outstanding balance
represented by the other new Notes issued in connection with such issuance, does
not exceed the Outstanding Balance under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note,
(iv) shall have the same rights and conditions as this Note, and (v) shall
represent accrued and unpaid Interest and Late Charges and other increases to
the Outstanding Balance as permitted hereunder from the Issuance Date.

 

15.     REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies, including without limitation the Redemption Premium,
Prepayment Premium, and all other charges, fees, and collection costs provided
for in this Note, shall be cumulative and in addition to all other remedies
available under this Note and any of the other Transaction Documents at law or
in equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the Holder’s right to pursue actual and
consequential damages for any failure by the Company to comply with the terms of
this Note. The Company covenants to the Holder that there shall be no
characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any such breach or any
such threatened breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall provide all
information and documentation to the Holder that is requested by the Holder to
enable the Holder to confirm the Company’s compliance with the terms and
conditions of this Note (including, without limitation, compliance with Section
).

 

 
20

--------------------------------------------------------------------------------

 

 

 

16.     PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement prior to
commencing legal proceedings, or is collected or enforced through any legal
proceeding, or the Holder otherwise takes action to collect amounts due under
this Note or to enforce the provisions of this Note; or (b) there occurs any
bankruptcy, reorganization, receivership of the Company or other proceedings
affecting Company creditors’ rights and involving a claim under this Note; then
the Company shall pay the costs incurred by the Holder for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, without limitation, attorneys’ fees
and disbursements. The Company expressly acknowledges and agrees that no amounts
due under this Note shall be affected, or limited, by the fact that the Purchase
Price paid for this Note was less than the Original Principal Amount.

 

17.     CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any Person as
the drafter hereof. The headings of this Note are for convenience of reference
and shall not form part of, or affect the interpretation of, this Note. Terms
used in this Note but defined in the other Transaction Documents shall have the
meanings ascribed to such terms on the Issuance Date in such other Transaction
Documents unless otherwise consented to in writing by the Holder.

 

18.     FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.

 

19.     DISPUTE RESOLUTION. In the case of a dispute as to the determination of
the Conversion Price, Default Conversion Price, Pre-Installment Conversion
Price, Conversion Rate, the Closing Bid Price, the Closing Sale Price, VWAP or
fair market value (as the case may be) or the arithmetic calculation of
Conversion Shares or the applicable Redemption Price (as the case may be), the
Company or the Holder (as the case may be) shall submit the disputed
determinations or arithmetic calculations (as the case may be) via facsimile
(i) within two (2) Trading Days after receipt of the applicable notice giving
rise to such dispute to the Company or the Holder (as the case may be) or
(ii) if no notice gave rise to such dispute, at any time after the Holder
learned of the circumstances giving rise to such dispute (including, without
limitation, as to whether any issuance or sale or deemed issuance or sale was an
issuance or sale or deemed issuance or sale of Excluded Securities). If the
Holder and the Company are unable to agree upon such determination or
calculation within two (2) Trading Days of such disputed determination or
arithmetic calculation (as the case may be) being submitted to the Company or
the Holder (as the case may be), then the Company shall, within two (2) Trading
Days, submit via facsimile (a) the disputed determination of the Conversion
Price, Default Conversion Price, Pre-Installment Conversion Price, Conversion
Rate, the Closing Bid Price, the Closing Sale Price, VWAP or fair market value
(as the case may be) to an independent, reputable investment bank selected by
the Holder or (b) the disputed arithmetic calculation of the Conversion Shares
or any Redemption Price (as the case may be) to the Company’s independent,
outside accountant. The Company shall cause at its expense the investment bank
or the accountant (as the case may be) to perform the determinations or
calculations (as the case may be) and notify the Company and the Holder of the
results no later than ten (10) Trading Days from the time it receives such
disputed determinations or calculations (as the case may be). Such investment
bank’s or accountant’s determination or calculation with respect to the disputes
set forth in this Section (as the case may be) shall be binding upon all parties
absent demonstrable error.

 

 
21

--------------------------------------------------------------------------------

 

 

 

20.     NOTICES; PAYMENTS.

 

20.1.     Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
the subsection of the Agreement titled “Notices.” The Company shall provide the
Holder with prompt written notice as may be required hereunder, including
without limitation the following actions (such notice to include in reasonable
detail a description of such action and the reason therefore): (i) immediately
upon any adjustment of the Conversion Price, setting forth in reasonable detail,
and certifying, the calculation of such adjustment and (ii) at least fifteen
(15) Trading Days prior to the date on which the Company closes its books or
takes a record (A) with respect to any dividend or distribution upon the Common
Stock, (B) with respect to any grant, issuances, or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property to all holders of shares of Common Stock, or (C) for determining
rights to vote with respect to any Fundamental Transaction, dissolution or
liquidation, provided in each case that such information shall be made known to
the public prior to or in conjunction with such notice being provided to the
Holder.

 

20.2.     Currency. All dollar amounts referred to in this Note are in United
States Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this Note,
the U.S. Dollar exchange rate as published in The Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).

 

20.3.     Payments. Whenever any payment of cash is to be made by the Company to
any Person pursuant to this Note, unless otherwise expressly set forth herein,
such payment shall be made in lawful money of the United States of America by
wire transfer of immediately available funds pursuant to wire transfer
instructions delivered to Company by Holder from time to time. Whenever any
amount expressed to be due by the terms of this Note is due on any day which is
not a Trading Day, the same shall instead be due on the next succeeding day
which is a Trading Day. Any amount due under the Transaction Documents which is
not paid when due shall result in a late charge being incurred and payable by
the Company in an amount equal to interest on such amount at the rate of
twenty-two percent (22%) per annum from the date such amount was due until the
same is paid in full (“Late Charge”).

 

21.     CANCELLATION. After repayment or conversion of the entire Outstanding
Balance, this Note shall automatically be deemed canceled, shall be surrendered
to the Company for cancellation and shall not be reissued.

 

22.     WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Agreement.

 

23.     GOVERNING LAW. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of Utah, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Utah or any other jurisdictions) that
would cause the application of the laws of any jurisdictions other than the
State of Utah. The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Salt Lake City for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
Nothing contained herein shall be deemed or operate to preclude the Holder from
bringing suit or taking other legal action against the Company or any of its
Subsidiaries in any other jurisdiction to collect on the Company’s obligations
to the Holder, to realize on any collateral or any other security for such
obligations, or to enforce a judgment or other court ruling in favor of the
Holder. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

 
22

--------------------------------------------------------------------------------

 

 

 

24.     SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.  The parties will endeavor in
good faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with one or more valid provisions, the effect of which comes as
close as possible to that of the prohibited, invalid or unenforceable
provision(s).

 

25.     FEES AND CHARGES. The parties acknowledge and agree that upon Company’s
failure to comply with the provisions of this Note, the Holder’s damages would
be uncertain and difficult (if not impossible) to accurately estimate because of
the parties’ inability to predict future interest rates, the Holder’s increased
risk, and the uncertainty of the availability of a suitable substitute
investment opportunity for the Holder, among other reasons. Accordingly, any
fees, charges, and interest due under this Note, including without limitation
the Prepayment Premium and the Redemption Premium, are intended by the parties
to be, and shall be deemed, a reasonable estimate of the Holder’s actual loss of
its investment opportunity and not a penalty, and shall not be deemed in any way
to limit any other right or remedy Holder may have hereunder, at law or in
equity.

 

26.     UNCONDITIONAL OBLIGATION. Subject to the terms of the Agreement, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, and interest on,
this Note at the time, place, and rate, and in the coin or currency or where
contemplated herein in shares of its Common Stock, as applicable, as herein
prescribed. This Note is the direct obligation of the Company and not subject to
offsets, counterclaims, defenses, credits or deductions.

 

27.     CERTAIN DEFINITIONS. For purposes of this Note, the following terms
shall have the following meanings:

 

 
23

--------------------------------------------------------------------------------

 

 

 

27.1.     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

27.2.     “Agreement” means that certain Securities Purchase Agreement, dated as
of May 31, 2013, as may be amended from time to time, by and between the Company
and the Holder, pursuant to which the Company issued this Note.

 

27.3.     “Approved Stock Plan” means any stock option plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer or director for
services provided to the Company.

 

27.4.     “Black Scholes Consideration Value” means the value of the applicable
Option or Convertible Security (as the case may be) as of the date of issuance
thereof calculated using the Black Scholes Option Pricing Model obtained from
the “OV” function on Bloomberg utilizing the formula used by the Company and
approved by its certified independent auditing firm.

 

27.5.     “Bloomberg” means Bloomberg, L.P.

 

27.6.     “Closing Bid Price” and “Closing Sale Price” means, for any security
as of any date, the last closing bid price and last closing trade price,
respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in “OTC Pink” by Pink OTC
Markets Inc. (formerly Pink Sheets LLC), and any successor thereto. If the
Closing Bid Price or the Closing Sale Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price (as the case may be) of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved in accordance with the
procedures in Section . All such determinations shall be appropriately adjusted
for any stock dividend, stock split, stock combination or other similar
transaction during such period.

 

27.7.     “Common Stock” means (i) the Company’s shares of common stock, $0.0001
par value per share, and (ii) any capital stock into which such common stock
shall have been changed or any share capital resulting from a reclassification
of such common stock.

 

27.8.     “Contingent Obligation” means as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

 
24

--------------------------------------------------------------------------------

 

 

 

27.9.     “Conversion Shares” means shares of Common Stock issuable by the
Company upon any conversion of this Note, including without limitation, Section
3 Conversion Shares, Pre-Installment Conversion Shares, Post-Installment
Conversion Shares, Pre-Installment Certificated Shares, and Post-Installment
Certificated Shares.

 

27.10.     “Convertible Securities” means any stock, preferred stock, stock
appreciation rights, phantom stock, equity related rights, equity linked rights,
or other security (other than Options) that is at any time and under any
circumstances, directly or indirectly, convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
shares of Common Stock.

 

27.11.     “Current Subsidiary” means any Person in which the Company on the
Issuance Date, directly or indirectly, (i) owns any of the outstanding capital
stock or holds any equity or similar interest of such Person or (ii) controls or
operates all or any part of the business, operations or administration of such
Person, and all of the foregoing, collectively, “Current Subsidiaries.”

 

27.12.     “Deemed Issuance” means (i) a Deemed Conversion Issuance as defined
in Section hereof, (ii) a Deemed Warrant Issuance as defined in Section hereof,
and (iii) a Deemed Installment Issuance as defined in Section hereof.

 

27.13.     “Default Conversion Price” means, with respect to a particular date
of determination, the lower of (i) the Conversion Price then in effect and (ii)
the Market Price as of the specified Pre-Installment Notice Due Date or the
Installment Date, as applicable. All such determinations to be appropriately
adjusted for any stock split, stock dividend, stock combination or other similar
transaction during any applicable Measuring Period.

 

27.14.     “DTC” means the Depository Trust Company.

 

27.15.     “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
Program.

 

27.16.     “DWAC” means Deposit Withdrawal at Custodian as defined by the DTC.

 

27.17.     “DWAC Eligible Conditions” means that (i) the Common Stock is
eligible at DTC for full services pursuant to DTC’s Operational Arrangements,
including without limitation transfer through DTC’s DWAC system, (ii) the
Company has been approved (without revocation) by the DTC’s underwriting
department, (iii) the Transfer Agent is approved as an agent in the DTC/FAST
Program, (iv) the Conversion Shares are otherwise eligible for delivery via
DWAC; and (v) the Transfer Agent does not have a policy prohibiting or limiting
delivery of the Conversion Shares via DWAC.

 

27.18.     “Eligible Market” means The New York Stock Exchange, NYSE Amex, the
Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market, the OTC Bulletin Board, the OTCQX or the OTCQB, or the Principal Market.
In no event shall quotations provided in OTC Pink by Pink OTC Markets Inc., or
its successor, be considered an Eligible Market.

 

27.19.     “Equity Conditions” means: (i) with respect to the applicable date of
determination all of the Conversion Shares are freely tradable under Rule 144 or
without the need for registration under any applicable federal or state
securities laws (in each case, disregarding any limitation on conversion of this
Note); (ii) on each day during the period beginning one month prior to the
applicable date of determination and ending on and including the applicable date
of determination (the “Equity Conditions Measuring Period”), the Common Stock is
listed or designated for quotation (as applicable) on an Eligible Market and
shall not have been suspended from trading on an Eligible Market (other than
suspensions of not more than two (2) Trading Days and occurring prior to the
applicable date of determination due to business announcements by the Company);
(iii) on each day during the Equity Conditions Measuring Period, the Company
shall have delivered all shares of Common Stock issuable upon conversion of this
Note on a timely basis as set forth in Section  hereof and all other shares of
capital stock required to be delivered by the Company on a timely basis as set
forth in the other Transaction Documents; (iv) any shares of Common Stock to be
issued in connection with the event requiring determination may be issued in
full without violating Section  hereof (the Holder acknowledges that the Company
shall be entitled to assume that this condition has been met for all purposes
hereunder absent written notice from the Holder); (v) any shares of Common Stock
to be issued in connection with the event requiring determination may be issued
in full without violating the rules or regulations of the Eligible Market on
which the Common Stock is then listed or designated for quotation (as
applicable); (vii) the Company shall have no knowledge of any fact that would
reasonably be expected to cause any of the Conversion Shares to not be freely
tradable without the need for registration under any applicable state securities
laws (in each case, disregarding any limitation on conversion of this Note);
(viii) on each day during the Equity Conditions Measuring Period, the Company
otherwise shall have been in material compliance with each, and shall not have
breached any, term, provision, covenant, representation or warranty of any
Transaction Document; (ix) without limiting clause (viii) above, on each day
during the Equity Conditions Measuring Period, there shall not have occurred an
Event of Default or an event that with the passage of time or giving of notice
would constitute an Event of Default; (x) all DWAC Eligible Conditions shall be
satisfied as of each applicable Pre-Installment Notice Due Date and Installment
Date; (xi) on each Pre-Installment Notice Due Date and each Installment Date,
the average daily dollar volume of the Common Stock on its Principal Market for
the previous twenty-three (23) Trading Days shall be greater than $6,000.00; and
(xii) the ten (10) day average VWAP of the Common Stock is greater than $0.01.

 

 
25

--------------------------------------------------------------------------------

 

 

 

27.20.     “Equity Conditions Failure” means, with respect to a particular date
of determination, that on any day during the period commencing twenty-three
(23) Trading Days immediately prior to such date of determination and ending on
such date of determination, the Equity Conditions have not been satisfied (or
waived in writing by the Holder).

 

27.21.     “Excluded Securities” means any shares of Common Stock, options, or
convertible securities issued or issuable (i) in connection with any Approved
Stock Plan; provided that the option term, exercise price or similar provisions
of any issuances pursuant to such Approved Stock Plan are not amended, modified
or changed on or after the Issuance Date; (ii) in connection with mergers,
acquisitions, strategic licensing arrangements, strategic business partnerships
or joint ventures, in each case with non-affiliated third parties and otherwise
on an arm’s-length basis, the purpose of which is not to raise additional
capital; provided, that such third parties are not granted any registration
rights; (iii) up to 5,000,000 shares of restricted common stock issued to
service providers of the Company per annum; and (iv) in connection with the
Company’s issuance of securities pursuant to the terms of certain Promissory
Notes made by the Company in favor of each of JMJ Financial, Brio Capital LP,
and Gemini Master Fund, Ltd., prior to the Issuance Date (the “Prior Notes”) so
long as such issuances are at or above the Stated Conversion Price (as defined
below) in such Prior Notes. Any issuances of securities pursuant to the Prior
Notes at a conversion price less than the Stated Conversion Price of such Note
may result in adjustments to the Conversion Price pursuant to the terms thereof.
For purposes hereof, the term “Stated Conversion Price” means the conversion
price stated in each applicable Prior Note (including that certain Amendment to
the Brio Capital LP and Gemini Master Fund, Ltd. Prior Notes wherein the Stated
Conversion Price for each such Prior Note was reduced to $0.0785 per share) used
to determine the number of shares of Common Stock to be issued upon any
conversion under such Prior Note.  Notwithstanding the foregoing, any Common
Stock issued or issuable to raise capital for the Company or its Subsidiaries,
directly or indirectly, in connection with any transaction contemplated by
clause (ii) above, including, without limitation, securities issued in one or
more related transactions or that result in similar economic consequences, shall
not be deemed to be Excluded Securities.

 

 
26

--------------------------------------------------------------------------------

 

 

 

27.22.     “Free Trading” means that (i) the certificate representing the
applicable shares of Common Stock has been cleared and approved for public
resale by the compliance departments of Holder’s brokerage firm and the clearing
firm servicing such brokerage, and (ii) such shares are held in the name of the
clearing firm servicing Holder’s brokerage firm and have been deposited into
such clearing firm’s account for the benefit of Holder.

 

27.23.     “Fundamental Transaction” means that (i) (1) the Company or any of
its Subsidiaries shall, directly or indirectly, in one or more related
transactions, consolidate or merge with or into (whether or not the Company or
any of its Subsidiaries is the surviving corporation) any other Person, or
(2) the Company or any of its Significant Subsidiaries shall, directly or
indirectly, in one or more related transactions, sell, lease, license, assign,
transfer, convey or otherwise dispose of all or substantially all of its
respective properties or assets to any other Person, or (3) the Company shall,
directly or indirectly, in one or more related transactions, allow any other
Person to make a purchase, tender or exchange offer that is accepted by the
holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (4) the
Company shall, directly or indirectly, in one or more related transactions,
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other Person whereby such other Person acquires
more than 50% of the outstanding shares of Voting Stock of the Company (not
including any shares of Voting Stock of the Company held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination), or (5) the Company or any of its Subsidiaries shall,
directly or indirectly, in one or more related transactions, reorganize,
recapitalize or reclassify the Common Stock, other than an increase in the
number of authorized shares of the Company’s Common Stock, or (ii) any “person”
or “group” (as these terms are used for purposes of Sections 13(d) and 14(d) of
the 1934 Act and the rules and regulations promulgated thereunder) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Voting Stock of the Company.

 

27.24.     “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

27.25.     “Indebtedness” of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including,
without limitation, “capital leases” in accordance with GAAP (other than trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.

 

 
27

--------------------------------------------------------------------------------

 

 

 

27.26.     “Installment Amount” means the greater of (i) $28,281.25 ($226,250.00
÷ 8), plus the sum of any accrued and unpaid Interest as of the applicable
Installment Date and accrued, and unpaid Late Charges, if any, under this Note
as of the applicable Installment Date, and any other amounts accruing or owing
to Holder under this Note as of such Installment Date, and (ii) the then
Outstanding Balance divided by the number of Installment Dates remaining prior
to the Maturity Date. In the event the Holder shall sell or otherwise transfer
any portion of this Note, the transferee shall be allocated a pro rata portion
(based on the portion of this Note transferred compared with the Outstanding
Balance of this Note as of the transfer date) of each unpaid Installment Amount
hereunder. Notwithstanding any other provision contained herein, if any
Installment Amount is greater than the then Outstanding Balance of this Note,
such Installment Amount shall be reduced to equal such then Outstanding Balance.

 

27.27.     “Installment Date” means the Initial Installment Date and the same
day on each of the calendar months following the Initial Installment Date,
regardless of the occurrence of any Event of Default (or the issuance of any
Redemption Cancellation Notice), until the Outstanding Balance is reduced to
zero. If the Outstanding Balance is not paid or converted in full on the
Maturity Date, then in addition to any remedies available under the Transaction
Documents, the Installment Dates will continue on the same day of each calendar
month until the Outstanding Balance is paid or converted in full (thus requiring
the Company to continue to provide Pre-Installment Notices to the Holder
pursuant to Section hereof). If the Initial Installment Date is on the 29th,
30th, or 31st of a calendar month, then Installment Dates for shorter subsequent
calendar months shall be deemed to be on the last day of such applicable
calendar month.

 

27.28.     “Market Price” means 70% of the arithmetic average of the three (3)
lowest VWAPs of the shares of Common Stock during the twenty (20) consecutive
Trading Day period immediately preceding the date of such determination (the
“Measuring Period”); provided, however, that if the arithmetic average of the
three (3) lowest VWAPs of the shares of Common Stock during any twenty (20)
consecutive Trading Day Period is less than $0.01, then “70%” above shall
thereafter be permanently replaced with “65%” in this definition of Market
Price. All such determinations are to be appropriately adjusted for any stock
split, stock dividend, stock combination or other similar transaction during
such Measuring Period.

 

27.29.     “Maturity Date” shall mean the date that is eight (8) months after
the Initial Installment Date.

 

27.30.     “New Subsidiary” means, as of any date of determination, any Person
in which the Company after the Issuance Date, directly or indirectly, (i) owns
or acquires any of the outstanding capital stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing,
collectively, “New Subsidiaries.”

 

27.31.     “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

 
28

--------------------------------------------------------------------------------

 

 

 

27.32.     “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

 

27.33.     “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

27.34.     “Post-Installment Certificated Shares” means a number of shares of
Common Stock equal to one (1) times the greater of (i) the Post-Installment
Conversion Shares calculated using the applicable Installment Date, and (ii) the
Post-Installment Conversion Shares calculated using the Certificated Shares
Installment Date (as if such date were the designated Installment Date).

 

27.35.     “Post-Installment Conversion Price” means, with respect to a
particular date of determination, the lower of (i) the Conversion Price then in
effect and (ii) the Market Price for the applicable Installment Date. All such
determinations to be appropriately adjusted for any stock split, stock dividend,
stock combination or other similar transaction during any applicable Measuring
Period.

 

27.36.     “Post-Installment Conversion Shares” means that number of shares of
Common Stock that would be required to be delivered pursuant to Section  on an
applicable Installment Date without taking into account the delivery of any
Pre-Installment Conversion Shares. The Post-Installment Conversion Shares are
equal to the quotient of (i) the Company Conversion Amount divided by (ii) the
Post-Installment Conversion Price as of the applicable Installment Date.

 

27.37.     “Pre-Installment Certificated Shares” means the number of shares of
Common Stock to be delivered pursuant to Section . The Pre-Installment
Certificated Shares are equal to two (2) times the number of Pre-Installment
Conversion Shares that would otherwise be required to be delivered to the Holder
pursuant to Section under the applicable Pre-Installment Notice.

 

27.38.     “Pre-Installment Conversion Price” means, with respect to a
particular date of determination, the lower of (i) the Conversion Price then in
effect and (ii) the Market Price for the applicable Pre-Installment Notice Due
Date. All such determinations to be appropriately adjusted for any stock split,
stock dividend, stock combination or other similar transaction during any
applicable Measuring Period.

 

27.39.     “Pre-Installment Conversion Shares” means the number of shares of
Common Stock to be delivered pursuant to Section . The Pre-Installment
Conversion Shares are equal to the quotient of (i) the Company Conversion Amount
divided by (ii) the Pre-Installment Conversion Price as of the applicable
Pre-Installment Notice Due Date.

 

27.40.     “Principal Market” means the OTCQB.

 

27.41.     “Redemption Notices” means, collectively, Event of Default Redemption
Notices and Fundamental Transaction Redemption Notices, and each of the
foregoing, individually, a “Redemption Notice.”

 

27.42.     “Redemption Premium” means 125%.

 

 
29

--------------------------------------------------------------------------------

 

 

 

27.43.     “Redemption Price” means either the Event of Default Redemption Price
or the Fundamental Transaction Redemption Price, as the context requires or
permits.

 

27.44.     “SEC” means the United States Securities and Exchange Commission or
the successor thereto.

 

27.45.     “Significant Subsidiaries” means, as of any date of determination,
collectively, all Subsidiaries that would constitute a “significant subsidiary”
under Rule 1-02 of Regulation S-X promulgated by the SEC, and each of the
foregoing, individually, a “Significant Subsidiary.”

 

27.46.     “Subsidiaries” means, as of any date of determination, collectively,
all Current Subsidiaries and all New Subsidiaries, and each of the foregoing,
individually, a “Subsidiary.”

 

27.47.     “Successor Entity” means the Person, which may be the Company, formed
by, resulting from or surviving any Fundamental Transaction or the Person with
which such Fundamental Transaction shall have been made, provided that if such
Person is not a publicly traded entity whose common stock or equivalent equity
security is quoted or listed for trading on an Eligible Market, Successor Entity
shall mean such Person's Parent Entity.

 

27.48.     “Trading Day” means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Holder.

 

27.49.     “Voting Stock” of a Person means capital stock of such Person of the
class or classes pursuant to which the holders thereof have the general voting
power to elect, or the general power to appoint, at least a majority of the
board of directors, managers, trustees or other similar governing body of such
Person (irrespective of whether or not at the time capital stock of any other
class or classes shall have or might have voting power by reason of the
happening of any contingency).

 

27.50.     “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in “OTC Pink” by Pink OTC Markets Inc.
(formerly Pink Sheets LLC), and any successor thereto. If the VWAP cannot be
calculated for such security on such date on any of the foregoing bases, the
VWAP of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved in accordance with the procedures in Section . All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.

 

 
30

--------------------------------------------------------------------------------

 

 

 

28.     DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within one (1) Trading Day after any such receipt or delivery,
publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, non-public information relating to the Company or its
Subsidiaries.

 

29.     TIME OF THE ESSENCE. Time is expressly made of the essence of each and
every provision of this Note.

 

30.     MAXIMUM PAYMENTS. Nothing contained in this Note shall, or shall be
deemed to, establish or require the payment of a rate of interest or other
charges in excess of the maximum permitted by applicable law. In the event that
the rate of interest required to be paid or other charges under this Note
exceeds the maximum permitted by such law, any payments in excess of such
maximum shall be credited against amounts owed by the Company to the Holder and
thus refunded to the Company.

 

 [Remainder of page intentionally left blank]

 

 
31

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set forth above.

 

 

 

  THE COMPANY:           Cyclone Power Technologies, Inc.              By:
/s/ Christopher Nelson     Name: Christopher Nelson     Title: President  

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

Tonaquint, Inc.

 

 

By: /s/ John Fife

       John M. Fife, President

  

 

[Signature page to Convertible Promissory Note]

 

 


--------------------------------------------------------------------------------

 

 

 EXHIBIT A 

 

Tonaquint, Inc.

303 East Wacker Drive, Suite 1200

Chicago, Illinois 60601

 

Cyclone Power Technologies, Inc.

Date:                                     

Attn: _________________

601 NE 26th Ct

Pompano Beach, Florida 33064

 

CONVERSION NOTICE

 

The above-captioned Holder hereby gives notice to Cyclone Power Technologies,
Inc., a Florida corporation (the “Company”), pursuant to that certain
Convertible Promissory Note made by the Company in favor of the Holder on May
31, 2013 (the “Note”), that the Holder elects to convert the portion of the Note
balance set forth below into fully paid and non-assessable shares of Common
Stock of the Company as of the date of conversion specified below. Said
conversion shall be based on the Conversion Price set forth below. In the event
of a conflict between this Conversion Notice and the Note, the Note shall
govern, or, in the alternative, at the election of the Holder in its sole
discretion, the Holder may provide a new form of Conversion Notice to conform to
the Note. Capitalized terms used in this notice without definition shall have
the meanings given to them in the Note.

 

 

A.

Date of conversion:      ____________

 

B.

Conversion #:            ____________

 

C.

Conversion Amount:      ____________

 

D.

Conversion Price: _______________

 

E.

Section 3 Conversion Shares: _______________ (C divided by D)

 

F.

Remaining Outstanding Balance of Note: ____________*

 

* Subject to adjustments for corrections and defaults, and other adjustments
permitted by the Transaction Documents (as defined in the Agreement).

 

 

$_________________ of the Conversion Amount converted hereunder shall be
deducted from the Installment Amount(s) relating to the following Installment
Date(s): __________________________________________.

 

Please transfer the Section 3 Conversion Shares electronically (via DWAC) to the
following account:



Broker:                           

Address:                                                                            

DTC#:                            

                                                                            

Account #:                                  

                                                                            

Account Name:                            

 



 

To the extent the Section 3 Conversion Shares are not able to be delivered to
the Holder electronically via the DWAC system, please add additional
certificated Common Stock equal to five percent (5%) of the number of Section 3
Conversion Shares so converted (per Section of the Note), and deliver all such
certificated shares to the Holder via reputable overnight courier after receipt
of this Conversion Notice (by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________

 

Sincerely,

 

Holder:     Tonaquint, Inc.

 

 

By: _________________________

       John M. Fife, President

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B
ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
_______________ to issue the above indicated number of shares of Common Stock in
accordance with the Irrevocable Instructions to Transfer Agent dated May 31,
2013 from the Company and acknowledged and agreed to by ___________________.

 

 

Cyclone Power Technologies, Inc.

 

 

By: ________________________

Name: ______________________

Title: _______________________

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT C-1

 

Cyclone Power Technologies, Inc.

601 NE 26th Ct

Pompano Beach, Florida 33064

 

 

 

Tonaquint, Inc.

Date:                                                       

Attn: John Fife

 

303 E. Wacker Dr., Suite 1200

 

Chicago, IL 60657

 



                                  

PRE-INSTALLMENT NOTICE

 

The above-captioned Company hereby gives notice to Tonaquint, Inc., a Utah
corporation (the “Holder”), pursuant to that certain Convertible Promissory Note
made by the Company in favor of the Holder on May 31, 2013 (the “Note”), of
certain Company elections and certifications related to payment of the
Installment Amount of $_________________ due on ___________, 201_ (the
“Installment Date”). In the event of a conflict between this Pre-Installment
Notice and the Note, the Note shall govern, or, in the alternative, at the
election of the Holder in its sole discretion, the Holder may provide a new form
of Pre-Installment Notice to conform to the Note. Capitalized terms used in this
notice without definition shall have the meanings given to them in the Note.

 

PRE-INSTALLMENT ELECTIONS AND CERTIFICATIONS

AS OF THE PRE-INSTALLMENT NOTICE DUE DATE

 

A.

COMPANY ELECTIONS

 

The Company elects to pay the Installment Amount as follows (check one):

 

______(i)

Redeeming the Installment Amount in cash in accordance with Section 8 of the
Note (“Company Redemption”) (if selected, no other sections of this Notice need
to be completed)

 

______(ii)

Converting the Installment Amount in accordance with Section 8 of the Note
(“Company Conversion”) (if selected, complete Section B(1) and Section (C) of
this Notice)

 

______(iii)

Combination of Company Redemption and Company Conversion (if selected, complete
Section B(2) and Section (C) of this Notice)

 

B.

COMPANY CONVERSION (if applicable)

 

1.

Company Conversion:

 

 

A.

Pre-Installment Notice Due Date: ____________, 201_

 

B.

Company Conversion Amount:      _____________

 

C.

Pre-Installment Conversion Price: _______________ (lower of (i) Conversion Price
in effect and (ii) Market Price as of Pre-Installment Notice Due Date)

 

D.

Pre-Installment Conversion Shares: _______________ (B divided by C)

 

E.

Excess shares to be applied from previous installment (if any): _____________

 

F.

Installment shares to be delivered: ________________ (D minus E)

 

G.

Remaining Outstanding Balance of Note: ____________ *

 

 


--------------------------------------------------------------------------------

 

 

2.

Combination of Company Redemption and Company Conversion (if elected above):

 

 

A.

Pre-Installment Notice Due Date: ____________, 201_

 

B.

    Installment Amount:      ____________

 

C.

Company Redemption Amount: _____________

 

D.

Company Conversion Amount: _____________ (B minus C)

 

E.

Pre-Installment Conversion Price: _______________ (lower of (i) Conversion Price
in effect and (ii) Market Price as of Pre-Installment Notice Due Date)

 

F.

Pre-Installment Conversion Shares: _______________ (D divided by E)

 

G.

Excess shares to be applied from previous installment (if any): _____________

 

H.

Installment shares to be delivered: ________________ (F minus G)

 

I.

Remaining Outstanding Balance of Note: ____________ *

 

* Subject to adjustments for corrections and defaults, and other adjustments
permitted by the Transaction Documents (as defined in the Agreement).

 

C.

EQUITY CONDITIONS CERTIFICATION (if applicable)

 

1.

Market Capitalization of the Common Stock:________________

 

(Check One)

 

2.

_________The Company herby certifies that no Equity Conditions Failure exists as
of the Pre-Installment Notice Due Date.

 

3.

_________The Company hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from the Holder with respect thereto. The Equity
Conditions Failure is as follows:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

Sincerely,

 

Company: Cyclone Power Technologies, Inc.

 

 

 

By:  ___________________________________

 

Name: ______________________________

 

Title: _______________________________

 

 

 


--------------------------------------------------------------------------------

 

 

 

EXHIBIT C-2

 

Cyclone Power Technologies, Inc.

601 NE 26th Ct

Pompano Beach, Florida 33064

 

 

Tonaquint, Inc.

Date:                                              

Attn: John Fife

 

303 E. Wacker Dr., Suite 1200

 

Chicago, IL 60657  



                    

INSTALLMENT DATE NOTICE

 

The above-captioned Company hereby gives notice to Tonaquint, Inc., a Utah
corporation (the “Holder”), pursuant to that certain Convertible Promissory Note
made by the Company in favor of the Holder on May 31, 2013 (the “Note”), of
Post-Installment Conversion Shares and Equity Conditions Certifications related
to _____________, 201_ (the “Installment Date”). In the event of a conflict
between this Installment Date Notice and the Note, the Note shall govern, or, in
the alternative, at the election of the Holder in its sole discretion, the
Holder may provide a new form of Installment Date Notice to conform to the Note.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.

 

POST-INSTALLMENT CONVERSION SHARES AND CERTIFICATIONS

AS OF THE INSTALLMENT DATE

 

1.

POST-INSTALLMENT CONVERSION SHARES

 

 

A.

Pre-Installment Notice Due Date: ____________, 201_

 

 

B.

Company Conversion Amount:      _____________

 

 

C.

Post-Installment Conversion Price: _______________ (lower of (i) Conversion
Price in effect and (ii) Market Price as of Installment Date)

 

 

D.

Post-Installment Conversion Shares: _______________ (B divided by C)

 

 

E.

Pre-Installment Conversion Shares delivered: ________________

 

 

F.

Post-Installment Conversion Shares to be delivered: ________________ (only
applicable if D minus E is greater than zero)

 

 

G.

Pre-Installment Conversion Shares to be applied to next installment or
returned:_________________ (only applicable if D minus E is less than zero and
no Payment Default has occurred)

 

 

H.

Pre-Installment Conversion Shares to be retained by the Holder because of a
Payment Default: _________________ (only applicable if D minus E is less than
zero and a Payment Default has occurred)

 

2.

EQUITY CONDITIONS CERTIFICATION

 

 

A.

Market Capitalization of the Common Stock:________________

(Check One)

 

 

B.

_________The Company herby certifies that no Equity Conditions Failure exists as
of the applicable Installment Date.

 

 

C.

_________The Company hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from the Holder with respect thereto. The Equity
Conditions Failure is as follows:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Sincerely,

 

Company: Cyclone Power Technologies, Inc.

 

  

By: ___________________________________

 

Name: _____________________________

 

Title: ______________________________

 

 

 